Exhibit 10.4

STOCKHOLDERS’ AGREEMENT

OF

PBF ENERGY INC.

Dated as of December 12, 2012



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

ARTICLE I DEFINITIONS

     1   

SECTION 1.1. Definitions

     1   

SECTION 1.2. Construction

     3   

ARTICLE II CORPORATE GOVERNANCE

     3   

SECTION 2.1. Board of Directors

     3   

SECTION 2.2. Agreement to Vote

     5   

ARTICLE III INFORMATION; VCOC

     5   

SECTION 3.1. Access

     5   

SECTION 3.2. Certain Reports

     6   

SECTION 3.3. VCOC

     6   

SECTION 3.4. Confidentiality

     6   

ARTICLE IV GENERAL PROVISIONS

     7   

SECTION 4.1. Termination

     7   

SECTION 4.2. Notices

     7   

SECTION 4.3. Amendment; Waiver

     8   

SECTION 4.4. Further Assurances

     8   

SECTION 4.5. Assignment

     9   

SECTION 4.6. Third Parties

     9   

SECTION 4.7. Governing Law

     9   

SECTION 4.8. Jurisdiction

     9   

SECTION 4.9. Specific Performance

     9   

SECTION 4.10. Entire Agreement

     9   

SECTION 4.11. Severability

     9   

SECTION 4.12. No Waiver

     10   

SECTION 4.13. Table of Contents, Headings and Captions

     10   

SECTION 4.14. Grant of Consent

     10   

SECTION 4.15. Counterparts

     10   

SECTION 4.16. Effectiveness

     10   

SECTION 4.17. No Recourse

     10   

 

i



--------------------------------------------------------------------------------

STOCKHOLDERS’ AGREEMENT

OF

PBF ENERGY INC.

This STOCKHOLDERS’ AGREEMENT (as the same may be amended, modified or
supplemented from time to time, the “Agreement”), dated as of December 12, 2012,
is entered into by and among PBF Energy Inc. (the “Company”), a Delaware
corporation, and each of the other parties identified on the signature pages
hereto (together with their Restricted Transferees, the “Investor Parties”).

RECITALS:

WHEREAS, the Company is currently contemplating an underwritten initial public
offering (the “IPO”) of shares of its Class A common stock, par value $0.001 per
share (the “Class A Common Stock”), following which the Company will be the sole
managing member of PBF Energy Company LLC, a Delaware limited liability company
(“PBF LLC”);

WHEREAS, the Investor Parties are holders of Series A-1 Units of PBF LLC, and as
part of the transactions contemplated by the IPO, will enter into an exchange
agreement pursuant to which the Investor Parties will have the right to
indirectly exchange Series A-1 Units of PBF LLC for shares of Class A Common
Stock from time to time as contemplated by the Amended and Restated Limited
Liability Company Agreement of PBF LLC; and

WHEREAS, the Investor Parties, in their capacity as holders of Series A-1 Units
of PBF LLC, as part of the transactions contemplated by the IPO, will receive
shares of the Company’s Class B common stock, par value $0.001 per share (the
“Class B Common Stock”), entitling them to voting power at the Company at a
level that is consistent with their overall equity ownership of PBF LLC.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Definitions. Capitalized terms used herein shall have the following
meanings:

“Affiliate” shall mean, with respect to any Person, an “affiliate” as defined in
Rule 405 of the regulations promulgated under the Securities Act.

“Affiliated Investor” means, with respect to any Investor Party, any investment
fund or holding company that is directly or indirectly managed or advised by the
primary manager or advisor of such Investor Party or any of its Affiliates or
any other Person who or which is otherwise an Affiliate of such Investor Party
(other than the Company and its Subsidiaries).



--------------------------------------------------------------------------------

“Agreement” shall have the meaning set forth in the Preamble.

“Authorized Recipients” shall have the meaning set forth in Section 3.4.

“beneficially own” shall have the meaning ascribed to such term in Rule 13d-3
under the Exchange Act.

“Blackstone Group” shall mean the entities listed on the signature pages hereto
under the heading “Blackstone Group” and their respective Restricted Transferees
and permitted assigns.

“Board” shall mean the board of directors of the Company.

“Class A Common Stock” shall have the meaning set forth in the Recitals.

“Class B Common Stock” shall have the meaning set forth in the Recitals.

“Closing Date” shall mean the date of completion of the IPO.

“Confidential Information” shall have the meaning set forth in Section 3.4.

“Company” shall have the meaning set forth in the Preamble.

“Director” shall mean any member of the Board.

“First Reserve Group” shall mean the entities listed on the signature pages
hereto under the heading “First Reserve Group” and their respective Restricted
Transferees and permitted assigns.

“Investor Parties” shall have the meaning set forth in the Preamble.

“IPO” shall have the meaning set forth in the Recitals.

“Person” shall mean any individual, corporation, partnership, trust, joint stock
company, business trust, unincorporated association, joint venture or other
entity of any nature whatsoever.

“Qualified Investor Party” shall have the meaning set forth in Section 3.1.

“Representatives” shall mean, with respect to any Qualified Investor Party, such
Qualified Investor Party’s and its Affiliates’ respective directors, managers,
officers, partners, members, principals, employees, professional advisors and
agents.

“Restricted Transferee” shall mean, with respect to any Person, an Affiliated
Investor of such Person, who or which agrees to become party to, and to be bound
to the same extent as its transferor by the terms of, this Agreement.

 

2



--------------------------------------------------------------------------------

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time, and the rules and regulations promulgated pursuant thereto.

“Sponsor Group” shall mean the Blackstone Group or the First Reserve Group.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which:
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, representatives or trustees thereof is at the time owned
or controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or a combination thereof; or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the total voting power of stock (or equivalent ownership interest) of the
limited liability company, partnership, association or other business entity is
at the time owned or controlled, directly or indirectly, by any Person or one or
more Subsidiaries of that Person or a combination thereof. For purposes hereof,
a Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or control the managing director or general partner of such limited
liability company, partnership, association or other business entity.

“VCOC Investor” shall have the meaning set forth in Section 3.3.

SECTION 1.2. Construction. Whenever the context requires, the gender of all
words used in this Agreement includes the masculine, feminine and neuter forms
and the singular form of words shall include the plural and vice versa. All
references to Articles and Sections refer to articles and sections of this
Agreement. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”. This Agreement shall be construed without regard to any presumption
or rule requiring construction or interpretation against the party drafting or
causing any instrument to be drafted. Any percentage set forth herein shall be
deemed to be automatically adjusted without any action on the part of any party
hereto to take into account any stock split, stock dividend or similar
transaction occurring after the date of this Agreement so that the rights
provided to the Investors shall continue to apply to the same extent such rights
would have applied absent such stock split, stock dividend or similar
transaction.

ARTICLE II

CORPORATE GOVERNANCE

SECTION 2.1. Board of Directors.

(a) Effective as of the Closing Date, the Board shall be comprised of nine
Directors, of whom (i) three (3) shall be designees of the Blackstone Group,
(ii) three (3) shall be designees of the First Reserve Group, and (iii) the
remaining three (3) shall be Thomas D. O’Malley, Jefferson Allen and Dennis
Houston. The three designees of the Blackstone Group shall initially be Spencer
Abraham, Martin J. Brand and David I. Foley, and the three designees

 

3



--------------------------------------------------------------------------------

of the First Reserve Group shall initially be Timothy H. Day, Neil A. Wizel and
an additional designee to be determined by the First Reserve Group. After the
Closing Date, the Board shall include the applicable designees referred to in
clauses (i) and (ii) above, and such other individuals as shall be nominated and
elected to the Board from time to time by the Board or the Company stockholders
consistent herewith and with applicable law.

(b) Board Designation Rights.

(i) Following the Closing Date, (i) the Blackstone Group shall have the right
(but not the obligation) pursuant to this Agreement to nominate to the Board,
(x) three (3) Directors, for so long as the Blackstone Group collectively
beneficially owns, directly or indirectly, 25% or more of the voting power of
all shares of the Company’s capital stock entitled to vote generally in the
election of directors; (y) two (2) Directors, for so long as the Blackstone
Group collectively beneficially owns, directly or indirectly, 15% or more, but
less than 25%, of the voting power of all shares of the Company’s capital stock
entitled to vote generally in the election of directors; and (z) one
(1) Director, for so long as the Blackstone Group collectively beneficially
owns, directly or indirectly, 7.5% or more, but less than 15%, of the voting
power of all shares of the Company’s capital stock entitled to vote generally in
the election of directors.

(ii) Following the Closing Date, (i) the First Reserve Group shall have the
right (but not the obligation) pursuant to this Agreement to nominate to the
Board, (x) three (3) Directors, for so long as the First Reserve Group
collectively beneficially owns, directly or indirectly, 25% or more of the
voting power of all shares of the Company’s capital stock entitled to vote
generally in the election of directors; (y) two (2) Directors, for so long as
the First Reserve Group collectively beneficially owns, directly or indirectly,
15% or more, but less than 25%, of the voting power of all shares of the
Company’s capital stock entitled to vote generally in the election of directors;
and (z) one (1) Director, for so long as the First Reserve Group collectively
beneficially owns, directly or indirectly, 7.5% or more, but less than 15%, of
the voting power of all shares of the Company’s capital stock entitled to vote
generally in the election of directors.

(c) In the event that any Sponsor Group has nominated fewer than the total
number of designees that such Sponsor Group shall be entitled to nominate
pursuant to Section 2.1(b), then such Sponsor Group shall have the right, at any
time, to nominate such additional designee(s) to which it is entitled, in which
case, the Directors shall take all necessary corporate action to (x) increase
the size of the Board as required to enable such Sponsor Group to so nominate
such additional designees, and (y) designate such additional designees nominated
by such Sponsor Group to fill such newly created vacancies.

(d) For so long as any Sponsor Group is entitled to designate any person to the
Board pursuant to Section 2.1, the size of the Board shall not be greater than
nine members (other than as contemplated by Section 2.1(c) or to the extent
necessary to comply with applicable law or listing standards).

 

4



--------------------------------------------------------------------------------

(e) Any Director designated by a Sponsor Group pursuant to Section 2.1 may be
removed (with or without cause) from time to time and at any time by the
applicable Sponsor Group upon notice to the Company. Any replacement nominee may
only be nominated by the Sponsor Group who nominated the Director so removed.

(f) In the event that a Director designated by Sponsor Group pursuant to this
Section 2.1 serves simultaneously on the board of directors (or similar
governing body) of any company (other than the Company or any of its
Subsidiaries) that is engaged primarily in the crude oil refining business in
North America (a “Competing Business”), unless the Board otherwise requests or
the Director resigns from such board of directors of the Competing Business,
such Director shall promptly resign from the Board or such party shall take all
action necessary to remove such Director.

(g) In the event that a vacancy is created at any time by the death, disability,
retirement, resignation or removal of any Director designated by a Sponsor Group
pursuant to this Section 2.1, subject to the designation rights in
Section 2.1(b), the remaining Directors and the Company shall cause the vacancy
created thereby to be filled by a new designee of the Sponsor Group who
designated such Director as soon as possible, and the Company hereby agrees to
take, at any time and from time to time, all actions necessary to accomplish the
same.

(h) The Company agrees to include in the slate of nominees recommended by the
Board the persons designated pursuant to this Section 2.1 and to use its best
efforts to cause the election of each such designee to the Board, including
nominating such individuals to be elected as Directors as provided herein.

SECTION 2.2. Agreement to Vote. Each Investor Party agrees to vote, and to cause
each of its applicable Restricted Transferees to vote, in person or by proxy, or
to act by written consent (if applicable) with respect to, all shares of Series
A Common Stock and Series B Common Stock or other equity securities of the
Company having the right to vote for the election of Directors beneficially
owned by it to cause the election of the designees of each Sponsor Group for so
long as such Sponsor Group has the right to nominate a Director pursuant to
Section 2.1 and to take all other steps within such Person’s power to ensure
that the composition of the Board is as set forth in Section 2.1.

ARTICLE III

INFORMATION; VCOC

SECTION 3.1. Access. Subject to applicable law, the Company shall, and shall
cause its Subsidiaries to, permit each Investor Party who, individually or with
such Person’s Affiliates and Affiliated Investors, beneficially owns at least
7.5% of the voting power of all shares of the Company’s capital stock entitled
to vote generally in the election of directors and has a designee serving on the
Board (a “Qualified Investor Party”) and its designated representatives, at
reasonable times and upon reasonable prior notice to the Company, to review the
books and records of the Company or any of such Subsidiaries and to discuss the
affairs, finances and condition of the Company or any of such Subsidiaries with
the officers of the Company or any such Subsidiary; provided, however, that the
Company shall not be required to disclose any privileged information of the
Company so long as the Company has used its best efforts to enter into an
arrangement pursuant to which it may provide such information to the Qualified
Investor Party without the loss of any such privilege.

 

5



--------------------------------------------------------------------------------

SECTION 3.2. Certain Reports. Subject to applicable law, the Company shall
deliver or cause to be delivered to each Qualified Investor Party, at its
request, copies of operating and capital expenditure budgets and periodic
information packages relating to the operations and cash flows of the Company
and its Subsidiaries that are provided to the Board or the board of directors of
the Company’s Subsidiaries; provided, however, that the Company shall not be
required to disclose any privileged information of the Company so long as the
Company has used its best efforts to enter into an arrangement pursuant to which
it may provide such information to the Qualified Investor Party without the loss
of any such privilege.

SECTION 3.3. VCOC. With respect to each Sponsor Group and, at the request of a
Sponsor Group, each Affiliate thereof that indirectly has an interest in the
Company, in each case that is intended to qualify as a “venture capital
operating company” as defined in 29 C.F.R. Section 2510.3-101 (each, a “VCOC
Investor”), the Company shall, and shall cause PBF LLC to, execute a side letter
with each VCOC Investor in the form attached hereto as Annex A and each VCOC
Investor shall have the supplemental rights and obligations provided in such
side letter.

SECTION 3.4. Confidentiality. Each Qualified Investor Party agrees to, and to
instruct and use its reasonable best efforts to cause its Authorized Recipients
who have been provided with Confidential Information by the Qualified Investor
Party to, (i) hold in confidence and not disclose to any other Persons any
confidential information of the Company or any of its Subsidiaries provided in
accordance with Sections 3.1 and 3.2 (the “Confidential Information”), and
(ii) not use such Confidential Information for any purpose other than in
connection with its investment in the Company or any of its Subsidiaries.
Notwithstanding anything herein to the contrary, Confidential Information shall
not include any information that (i) is or becomes generally available to the
public other than as a result of an unauthorized disclosure by a Qualified
Investor Party or its Authorized Recipients, (ii) is or becomes available to a
Qualified Investor Party or any of its Authorized Recipients on a
non-confidential basis from a third party source, which source, to the knowledge
of such Qualified Investor Party or its Authorized Recipients, is not bound by a
legal duty of confidentiality to the Company or any of its Subsidiaries in
respect of such Confidential Information or (iii) is independently developed by
a Qualified Investor Party or its Authorized Recipients. Notwithstanding
anything herein to the contrary, a Qualified Investor Party may disclose
Confidential Information to (x) any of its Representatives and (y) any other
member of the Sponsor Group of which it is a member (the Persons in clause
(x) and (y), collectively, “Authorized Recipients”). Each Qualified Investor
Party shall be responsible for any breach of this Section 3.4 by any of its
Authorized Recipients. If a Qualified Investor Party or any of its Authorized
Representatives is required or requested by law, regulation or legal or judicial
process to disclose any Confidential Information, or disclosure of Confidential
Information is requested by any governmental authority having authority over
such Qualified Investor Party or Authorized Recipient, such Qualified Investor
Party or Authorized Recipient, as the case may be, may disclose only such
portion of such Confidential Information as may be required or requested without
liability hereunder; provided that such Person (x) provides prior written notice
(to the extent reasonably practicable) to the Company stating the basis upon
which the disclosure is asserted to be required and (y) takes, at the Company’s
request and expense, all reasonable steps to oppose or mitigate any such
disclosure.

 

6



--------------------------------------------------------------------------------

ARTICLE IV

GENERAL PROVISIONS

SECTION 4.1. Termination. This Agreement shall terminate on such date that no
Sponsor Group is entitled to designate any person to the Board pursuant to
Section 2.1.

SECTION 4.2. Notices (a) All notices, requests or consents provided for or
required to be given hereunder shall be in writing and shall be deemed to be
duly given if personally delivered, faxed and confirmed, or mailed by certified
mail, return receipt requested, or nationally recognized overnight delivery
service with proof of receipt maintained, at the following addresses (or any
other address that any such party may designate by written notice to the other
parties):

 

  (i) if to the Company:

PBF Energy Inc.

One Sylvan Way, 2nd floor

Parsippany, NJ 07054-3887

Attention: General Counsel

Fax: (973) 455-7562

with a copy (which shall not constitute notice) to:

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, New York 10038

Attention: Todd Lenson

Facsimile: (212) 806-7793

 

  (ii) if to the Blackstone Group:

c/o The Blackstone Group

345 Park Avenue

New York, NY 10154

Attention: David I. Foley

Facsimile: (646) 253-8921

with a copy (which shall not constitute notice) to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York

Attention: William E. Curbow

Fax: (212) 455-2502

 

7



--------------------------------------------------------------------------------

  (iii) if to the First Reserve Group:

c/o First Reserve Corporation

One Lafayette Place

Greenwich, CT 06830

Attention: General Counsel

Fax: (203) 661-6729

with a copy (which shall not constitute notice) to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York

Attention: William E. Curbow

Fax: (212) 455-2502

Any such notice shall, if delivered personally, be deemed received upon
delivery; shall, if delivered by fax, be deemed received on the date of receipt
of the confirmation of transmission, if such transmission was made prior to 5:00
p.m., local time, on a business day or if after such time, on the next business
day; shall, if delivered by nationally recognized overnight delivery service, be
deemed received the first business day after being sent; and shall, if delivered
by mail, be deemed received upon the actual receipt thereof.

(b) Whenever any notice is required to be given by law or this Agreement, a
written waiver thereof, signed by the Person entitled to notice, whether before
or after the time stated therein, shall be deemed equivalent to the giving of
such notice.

SECTION 4.3. Amendment; Waiver. This Agreement may be amended, supplemented or
otherwise modified only by a written instrument executed by the Company and each
of the Sponsor Groups then party hereto (with the consent of the Sponsor Groups
being determined in accordance with Section 4.14). No waiver by any party of any
of the provisions hereof will be effective unless explicitly set forth in
writing and executed by the party so waiving. The waiver by any party hereto of
a breach of any provision of this Agreement will not operate or be construed as
a waiver of any subsequent breach.

SECTION 4.4. Further Assurances. The parties hereto will sign such further
documents, cause such meetings to be held, resolutions passed, exercise their
votes and do and perform and cause to be done such further acts and things
necessary, proper or advisable in order to give full effect to this Agreement
and every provision hereof. The Company shall not directly or indirectly take
any action that is intended to, or would reasonably be expected to result in,
any Investor Party being deprived of the rights contemplated by this Agreement.

 

8



--------------------------------------------------------------------------------

SECTION 4.5. Assignment. This Agreement will inure to the benefit of and be
binding on the parties hereto and their respective successors, Restricted
Transferees and permitted assigns. This Agreement may not be assigned without
the express prior written consent of the other parties hereto, and any attempted
assignment, without such consents, will be null and void; provided, however,
that each Sponsor Group shall be entitled to assign, in whole or in part, to any
of its Restricted Transferees without such prior written consent any of its
rights hereunder.

SECTION 4.6. Third Parties. This Agreement does not create any rights, claims or
benefits inuring to any person that is not a party hereto nor create or
establish any third party beneficiary hereto.

SECTION 4.7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

SECTION 4.8. Jurisdiction. In any judicial proceeding involving any dispute,
controversy or claim arising out of or relating to this Agreement, each of the
parties unconditionally accepts the non-exclusive jurisdiction and venue of any
United States District Court located in the State of Delaware, or of the Court
of Chancery of the State of Delaware, and the appellate courts to which orders
and judgments thereof may be appealed. In any such judicial proceeding, the
parties agree that in addition to any method for the service of process
permitted or required by such courts, to the fullest extent permitted by law,
service of process may be made by delivery provided pursuant to the directions
in Section 4.2. EACH OF THE PARTIES HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING ANY DISPUTE, CONTROVERSY OR CLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT.

SECTION 4.9. Specific Performance. Each party hereto acknowledges and agrees
that in the event of any breach of this Agreement by any of them, the other
parties hereto would be irreparably harmed and could not be made whole by
monetary damages. Each party accordingly agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate and that
the parties, in addition to any other remedy to which they may be entitled at
law or in equity, shall be entitled to specific performance of this Agreement
without the posting of bond.

SECTION 4.10. Entire Agreement. This Agreement sets forth the entire
understanding of the parties hereto with respect to the subject matter hereof.
There are no agreements, representations, warranties, covenants or
understandings with respect to the subject matter hereof or thereof other than
those expressly set forth herein and therein. This Agreement supersedes all
other prior agreements and understandings between the parties with respect to
such subject matter.

SECTION 4.11. Severability. If any provision of this Agreement, or the
application of such provision to any Person or circumstance or in any
jurisdiction, shall be held to be invalid or unenforceable to any extent,
(i) the remainder of this Agreement shall not be affected thereby, and each
other provision hereof shall be valid and enforceable to the fullest extent
permitted by law, (ii) as to such Person or circumstance or in such jurisdiction
such provision shall be reformed to be valid and enforceable to the fullest
extent permitted by law and (iii) the application of such provision to other
Persons or circumstances or in other jurisdictions shall not be affected
thereby.

 

9



--------------------------------------------------------------------------------

SECTION 4.12. No Waiver. Neither the failure nor delay on the part of any party
hereto to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

SECTION 4.13. Table of Contents, Headings and Captions. The table of contents,
headings, subheadings and captions contained in this Agreement are included for
convenience of reference only, and in no way define, limit or describe the scope
of this Agreement or the intent of any provision hereof.

SECTION 4.14. Grant of Consent. Any vote, consent or approval of a Sponsor Group
hereunder shall be deemed to be given with respect to all members of a Sponsor
Group if such vote, consent or approval is given by members of such Sponsor
Group having record ownership of a majority of the shares of Common Stock over
which all members of such Sponsor Group have record ownership.

SECTION 4.15. Counterparts. This Agreement and any amendment hereto may be
signed in any number of separate counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one Agreement (or
amendment, as applicable).

SECTION 4.16. Effectiveness. This Agreement shall become effective upon the
Closing Date.

SECTION 4.17. No Recourse. This Agreement may only be enforced against, and any
claims or cause of action that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement may
only be made against the entities that are expressly identified as parties
hereto and no past, present or future Affiliate, director, officer, employee,
incorporator, member, manager, partner, stockholder, agent, attorney or
representative of any party hereto shall have any liability for any obligations
or liabilities of the parties to this Agreement or for any claim based on, in
respect of, or by reason of, the transactions contemplated hereby.

[Remainder of Page Intentionally Left Blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Stockholders’ Agreement
to be duly executed as of the date first above written.

 

PBF ENERGY INC. By:  

 

  Name:   Title: INVESTOR PARTIES: BLACKSTONE GROUP [                           
           ] FIRST RESERVE GROUP [                                       ]

Signature Page to Stockholders’ Agreement